There are several reasons which appear to my mind as sufficient for the affirmance of the decree of the learned chancellor, instead of the reversal which the majority of this court has determined to order. Some of these reasons are referred to by Judge ANDERSON, but I place my dissent in the main upon the broad ground that it is outside of the purpose and spirit of the statute here in question that any such result should follow in its application as is now here being accomplished. Recently, this court distinctly held in Federal Credit Co. v. Zepernick, *Page 313 153 Miss. 489, 120 So. 173, 174, that in "concrete instances there must be given to procedural statutes that construction, if possible, which will preserve the essentials of `harmony and consistency in our judicial system;'" and the court there looked beyond the letter of the statute and gave adherence to its purpose, and to that course of construction which would, as said, preserve the essentials of harmony and consistency in our judicial system; and that course, I think, should be followed here.
The attachment in chancery statute did not create any new remedy. As pointed out in Dollman v. Moore, 70 Miss. 267, 12 So. 23, 19 L.R.A. 222, it did no more than give distinct expression to that which had been recognized as being within chancery jurisdiction from the earliest times in this country, namely, when a debtor is absent from this state, and has property or effects here which cannot be effectively reached at law, chancery would give relief. It was never required that a litigant here should go to a foreign jurisdiction to pursue his debtor, nor take the risk that property or effects here would presently be sold or removed by the absent debtor. The rule was based upon that dominant principle that when there is no full, adequate and complete remedy at law, chancery would give relief; but there is no such case as that here, or anything which even approaches it in substance and in fact.
Equally dominant in principle is the converse that when there is a complete, adequate and certain remedy at law, there shall be in so far as purely legal litigation is concerned no recourse to chancery; and all legislation touching the procedure and the jurisdiction should be interpreted in accordance with that abiding principle — the essentials of harmony and consistency in our judicial system should be preserved. It has been by reason of that adherence in all its larger aspects that we have been able to retain in this state the rich heritage of the separate system of chancery. Abused, overburdened and *Page 314 
finally discarded in many states it has survived with us all the vicissitude of changes in customs and constitutions, and until now the ancient formula for resort to it has remained in principle the same as when brought to us by the parent law, — no jurisdiction in chancery in law cases, if there be an adequate, certain, complete, and convenient remedy at law.
But here we have an interpretation put upon the mere letter of a statute under which it is possible, — and with no sort of reason except the mere letter, — to admit into chancery all the railroad legal litigation in more than one-half of the area of the United States, from Massachusetts to Texas and from the Dakotas to Florida, making of it nothing but a law court, — not one of chancery. And not only, but to tie up interstate commerce traffic balances over unlimited areas, in unrestrained amounts without bond and without any sort of liability for wrongful levies. It may be in the ordinary cases of nonresidents, although owning property here in large amounts, resort to chancery could be justified for the reason that the property could perhaps be quickly disposed of thus sending the complainant to a foreign jurisdiction for relief, but there is no such possibility as to railroad property. Cessante ratione legis, cessat ipsa lex.
The lists of decisions in this state which have followed the purpose and spirit of procedural legislation rather than the letter would more than fill a printed page; and yet we have here, as it seems to me, simply an adherence to the technical letter, with no sound reason for the adherence and with a total forgetfulness of the real purpose of the statute, and a disregard of the constitutional symmetry of our judicial system. I must therefore, in sense of duty, dissent from such a result, and align myself with that view which would retain our chancery jurisdiction within its legitimate and proper constitutional sphere, when possible to do so, as is possible in this case. *Page 315